Title: From Thomas Jefferson to John Smith, 9 October 1806
From: Jefferson, Thomas
To: Smith, John


                        
                            Dear Sir
                            
                            Washington Oct. 9. 06.
                        
                        The bearer hereof, mr Mills, proposing to take a tour which will lead him thro’ Winchester, I take the
                            liberty of introducing him to your notice & civility. he is a young man of liberal education, of great worth, and any
                            attentions you may be so good as to shew him, will be well bestowed, and will do me a favor. I salute you with friendship
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    